DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/07/22. The applicant has overcome the 35 USC 112 rejections, and the 102 rejection as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims (including new claim 20) are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Claim Disposition and Election/Restrictions
Claims 9-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/22.
Claim 6 has been cancelled. 
Claims 1-5, 7-8 and 18-20 are under examination; of which claim 20 is new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Sulfonation of PIM-1 – Towards Highly Oxygen Permeable Binders for Fuel Cell Application” by Kim et al (heretofore Kim et al) in view of either: (a) the publication JP 2003-317721 (herein JP’721); and/or (b) CN 110832678 (herein CN’678); and/or (c) CN 107112524 (herein CN’524).
As to claims 1-3, 18 and 20:
Kim et al disclose that it is known in the art to make a fuel cell comprising a membrane electrode assembly (MEA) including a cathode, an anode, and an electrolyte membrane interposed between the cathode/anode wherein at least one of the anode/cathode electrodes comprises a Pt-particles supported on a carbon support dispersed in a binder material comprising an ionomer comprising a perfluorinated sulfonic acid polymer (Nafion) and an intrinsic microporosity polymer (PIM) (see Introduction: page 92; see EXPERIMENTAL: pages 93-94; Abstract; FIGURE 1). Kim et al disclose the intrinsic microporosity polymer (PIM) has a weight average molecular weight of 4500 g/mol and/or 2800 g/mol (see Table II: page 93). 

    PNG
    media_image1.png
    266
    436
    media_image1.png
    Greyscale

As to claim 4:
Kim et al disclose the intrinsic microporosity polymer (PIM) has a spirally-shaped structure (i.e., spiro-monomer) (see Results and Discussion: page 96; see also Scheme II & Scheme III).
As to claim 5:
Kim et al disclose the intrinsic microporosity polymer (PIM) has the following chemical formula: 

    PNG
    media_image2.png
    171
    202
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    199
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    170
    658
    media_image4.png
    Greyscale

As to claim 7:
Kim et al disclose the intrinsic microporosity polymer (PIM) has a weight average molecular weight of 4500 g/mol and/or 2800 g/mol (see Table II: page 93); and the amount of binding agent ranges from 5-10 % (i.e., reagent acting as applicant’s materially undefined binder) (see Results and Discussion: page 96). 
As to claim 8:
Kim et al disclose the electrode can exhibit an O2 permeability of 0.83 or 0.9 barrer (see Table I: page 93).
Kim et al disclose an electrode according to the foregoing description. However, the preceding reference does not expressly disclose the specific weight average molecular weight of the binder polymer. 
As to claims 1 and 20:
	In this respect:
(a) JP’721 discloses that it is known in the art to make an electrode comprising a polymeric binder material with a weight average molecular weight of 500 to 30000 (0060; Abstract), thereby reducing the amount of binder in the electrode mixture while improving and increasing the battery capacity (0060). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the weight average molecular weight is 500. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
(b) CN’678 discloses that it is known in the art to make an electrode comprising a polymeric binder material with a weight average molecular weight of 30 to 500 so that the capacity maintenance rate and capacity rate increases (see discussion of Experimental Example 5-1 to 5-11 and TABLES 9-10; Abstract). 
(c) CN’524 discloses that it is known in the art to make an electrode comprising a polymeric binder material with a weight average molecular weight of 200-1000 g/mol, or in the range of 600-900 g/mol, or 630-880 g/mol, thereby achieving a good balance between adhesion and dispersion of the binding/electrode material (0070; Abstract). 
In view of the above, it would have been obvious to use the polymeric binder material having the specific weight average molecular weight of JP’721, CN’678 and/or CN’524 as the polymeric binder in the electrode of Kim et al because the prior art teaches that the specifically disclosed binder material with the weight average molecular weight assists in: (a) reducing the amount of binder in the electrode mixture while improving and increasing the battery capacity (JP’721); and/or (b) increasing capacity maintenance rate and capacity rate (CN’678); and/or (c) achieving a good balance between adhesion and dispersion of the binding/electrode material (CN’524). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Sulfonation of PIM-1 – Towards Highly Oxygen Permeable Binders for Fuel Cell Application” by Kim et al (heretofore Kim et al) in view of either: (a) the publication JP 2003-317721 (herein JP’721); and/or (b) CN 110832678 (herein CN’678); and/or (c) CN 107112524 (herein CN’524) as applied to claims 1-8 and 18 above, and further in view of Yang et al 2016/0285116.
Kim et al, JP’721, CN’678 and CN’524 are all applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the vehicle comprising the membrane electrode assembly. 
In this respect, Yang et al disclose that it is known in the art to use a fuel cell comprising a membrane electrode assembly (MEA) comprising a polymer electrolyte membrane including a carbon supported catalyst: noble metal catalyst in fuel cell vehicle (FCV) (0003). 
In view of the above, it would have been obvious to use the membrane electrode assembly of Kim et al, JP’721, CN’678 and CN’524, as instantly combined, in the automobile/vehicle of Yang et al as Yang et al teach that the specifically disclosed fuel cell comprising the membrane electrode assembly are used in automobiles/vehicles because it (i.e., the fuel cell with the MEA) can maintain high cell voltage, its decrease in the power generation property is small, and its discharge performance and gas diffusion performance are excellent under high humidity condition when the fuel cell is operated at a high current density, thereby leading to excellent power generation characteristics (0091). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727